FILED
                                                                               Sep 12, 2022
                                                                              12:15 PM(CT)
                                                                                TENNESSEE
                                                                           WORKERS' COMPENSATION
                                                                              APPEALS BOARD

            TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Melanie Burns-Herrera                       )   Docket No.     2021-06-0175
                                            )
v.                                          )   State File No. 107705-2019
                                            )
State Industries, LLC, et al.               )
                                            )
                                            )
Appeal from the Court of Workers’           )
Compensation Claims                         )
Kenneth M. Switzer, Chief Judge             )


                                Affirmed and Remanded

The employee injured her right shoulder at work while lifting the shell of a water heater
tank. After failing her initial conservative care, she was provided a panel of specialist
physicians and underwent surgery but continued to complain of pain. The authorized
physician diagnosed her with adhesive capsulitis due to the shoulder surgery. He advised
the employee that her condition would improve with time, recommended no additional
treatment, and placed her at maximum medical improvement. Thereafter, the employee
sought a second opinion on her own regarding her condition and possible treatment, and
that physician recommended surgery to address the adhesive capsulitis, which the
employer declined to authorize. Following an expedited hearing during which both
physicians’ depositions were entered into evidence, the trial court found the authorized
treating physician’s medical opinion was not entitled to the statutory presumption of
medical necessity. The court ordered that the employee be allowed to return to the
authorized doctor for the recommended surgery, and should that doctor decline to perform
it, the employer would be required to provide a new panel of physicians. The employee’s
request to have her chosen physician deemed the new authorized physician was denied.
The employer has appealed. Upon careful consideration of the record, we affirm the trial
court’s order and remand the case.

Judge Meredith B. Weaver delivered the opinion of the Appeals Board in which Presiding
Judge Timothy W. Conner and Judge Pele I. Godkin joined.

Lee Anne Murray and Taylor R. Pruitt, Nashville, Tennessee, for the employer-appellant,
State Industries, LLC


                                           1
Stephan D. Karr and Cindy E. Harris, Nashville, Tennessee, for the employee-appellee,
Melanie Burns-Herrera

                              Factual and Procedural Background

       At all times relevant to this matter, Melanie Burns-Herrera (“Employee”) worked
for State Industries, LLC (“Employer”). 1 On October 15, 2019, she was lifting a 30-pound
shell for a water heater tank when she felt a cramp in her right arm. After reporting the
pain to her supervisor, Employee was evaluated at Employer’s on-site clinic, where she
was given ice and Biofreeze and told to return for physical therapy. During physical
therapy, the therapist indicated Employee needed to have imaging of her shoulder
completed. 2 Employer provided a panel of physicians, from which Employee selected Dr.
Shannah Steele. Dr. Steele obtained an MRI in December 2019 and referred Employee to
an orthopedic physician. Employer provided a panel of orthopedists, and Employee
selected Dr. Jason Haslam.

       Employee first saw Dr. Haslam in January 2020, at which time he diagnosed her
with impingement syndrome in the right shoulder and provided a cortisone injection. She
returned a month later, complaining of ongoing pain and frustration with her lack of
improvement. Dr. Haslam performed a repeat injection and recommended a right shoulder
arthroscopy with subacromial decompression, debridement, and possible rotator cuff
repair. Dr. Haslam performed the surgery on March 24, 2020, identifying “a partial
thickness rotator cuff tear involving the supraspinatus tendon,” which “involved
approximately 75% of the full-thickness of the supraspinatus tendon.”

       Following surgery, Employee returned to Dr. Haslam with what he recorded as
“generalized improvement of her overall symptoms.” He was pleased with the outcome of
her surgery and placed her on limited work status with no use of her right arm. Dr. Haslam
anticipated placing Employee at maximum medical improvement (“MMI”) three months
later. However, at an April 2020 appointment with Dr. Haslam, she reported “significant
pain and discomfort” despite “participating in physical therapy with general
improvement.” He prescribed anti-inflammatory and pain medications, continued her
work restrictions, and again indicated he anticipated placing Employee at MMI in three
months. Employee continued to report no significant improvement at her May 2020
appointment, and Dr. Haslam noted a limited range of motion due to pain. He ordered
additional physical therapy, modified her work restrictions, and indicated she would be at
MMI in two months.

1
  In various documents contained in the record, Employer is referred to as “A.O. Smith.” There is nothing
in the record to indicate why Employer was later referred to as “State Industries, LLC.” We use the name
as reflected in the trial court’s Expedited Hearing Order.
2
 The records from the clinic and the physical therapist are not contained in the record; however, Employee’s
testimony as to her initial treatment was unrefuted at the hearing.
                                                     2
        Employee returned to Dr. Haslam in June 2020 and reported continued pain. Dr.
Haslam stated that her “[p]ain at this point is somewhat normal given the operative
intervention.” He performed another injection during this visit and continued modified
work restrictions. Employee returned to Dr. Haslam the next month and reported that she
felt “like her symptoms were getting worse.” She complained of pain and “ongoing
stiffness” in the right shoulder. Dr. Haslam noted “significant pain at the end range of
motion” on his exam and ultimately determined she was demonstrating evidence of
adhesive capsulitis of the right shoulder. 3 He transitioned Employee from physical therapy
to a home therapy program, prescribed pulleys for home exercises, and restricted her to
lifting no greater than five pounds with no lifting above waist level.

        Employee continued to report pain and stiffness at her August and September 2020
visits. At the September appointment, Dr. Haslam noted Employee remained “quite
symptomatic” but provided a cortisone injection and released her at MMI. Dr. Haslam
assigned permanent restrictions to Employee of no overhead use of the right arm, but all
lifting restrictions were removed. He stated he had “no further treatment” to offer and
would “see the patient back as needed.” Dr. Haslam subsequently completed a Form C-
30A Final Medical Report assigning a 7% impairment rating and marking that no further
medical treatment was needed.

       In October 2020, Employee returned to Dr. Haslam with continued pain and what
she perceived as swelling in the right arm. Although Dr. Haslam did not see any significant
swelling during his exam, he did provide another cortisone injection and stated, “I believe
she should get a second opinion regarding possible treatment options.”

       In December 2020, Employee went to the walk-in clinic at Tennessee Orthopedic
Alliance (“TOA”). She was initially seen by Dana Duff, a Certified Physician Assistant,
who referred her for an MRI. After the MRI was completed, Employee returned to TOA
and was seen by another physician assistant, Austin Bragdon. Both physician assistants
agreed with the diagnosis of adhesive capsulitis, and Mr. Bragdon noted it was visible on
the MRI. Mr. Bragdon indicated he could provide further conservative care, but she
declined, indicating she would rather proceed with a surgical option. The recommended
surgery consisted of an “extensive debridement, capsular release, possible distal clavicle
resection, biceps tenodesis and surgeries as indicated.”

       Following these appointments, Employee returned to Dr. Haslam in January 2021.
Dr. Haslam noted Employee had obtained “an outside second opinion which recommended
surgical intervention” but repeated his belief that “she would not benefit from surgery.”

3
 Adhesive capsulitis, also known as “frozen shoulder,” can occur after periods of not moving the shoulder
for some time, such as after an injury or surgery.                        See “Adhesive Capsulitis,”
https://www.mayoclinic.org/diseases-conditions/frozen-shoulder/symptoms-causes/syc-20372684          (last
visited September 6, 2022).
                                                    3
He further stated that he had no further treatment to recommend. Dr. Haslam did not alter
her MMI status or restrictions and again released her to be seen as needed.

        In June 2021, Employee returned to TOA and was seen by Dr. Matthew Willis. 4 He
agreed with the diagnosis of adhesive capsulitis and opined that it was “fairly clear that this
is a direct result of her work-related injury and subsequent [rotator cuff repair] surgery.”
He discussed the possible surgical alternatives at that time, stating she had “failed very
extensive conservative measures since her last procedure.”

       Dr. Willis was deposed on September 21, 2021. During his testimony, he confirmed
that Employee initially saw two physician assistants in his practice who diagnosed
Employee with adhesive capsulitis. Dr. Willis testified he trusted his staff and that “it’s
got to be pretty cut-and-dried, a very clear case for him to talk to a patient, recommend
surgery without, you know, me seeing them ahead of time.”

       Dr. Willis testified he completed a questionnaire from Employee in May 2021,
before he ever saw Employee personally, which stated the surgery was more than 50%
related to work and was reasonable due to the failure of conservative care for her adhesive
capsulitis. He testified he reviewed the medical records from Dr. Haslam and the
subsequent MRI before completing the questionnaire. He further testified Dr. Haslam
performed more injections than he likely would have before discussing surgery with
Employee and that, as more than a year had passed with continued complaints despite
therapy and injections, the capsular release was reasonable and necessary. 5 Following his
deposition, Employee returned to Dr. Willis in January 2022, at which time he reiterated
his willingness to perform surgery and his medical opinion that surgery was reasonable,
necessary, and primarily caused by her initial October 2019 work injury.

        Dr. Haslam was deposed on February 9, 2022. He testified that the diagnosis of
adhesive capsulitis was primarily related to work, as it was a result of the authorized
surgery in March 2020. He testified he generally did not recommend surgery for frozen
shoulder, although he had operated on them “over and over and over again.” He testified
“the prognosis for frozen shoulder is good. If you do not do surgery, it’s good. If you do
surgery, it’s pretty good.” He testified he recommended “treat[ing] with time. It gets
better.” When asked how long the condition would last without surgery, he stated “bell-
shaped curve, one and a half years.” He further stated, “we can do surgery on it and you


4
 Dr. Willis had previously completed a causation questionnaire at Employee’s request on May 11, 2021.
Although he had not personally seen Employee at the time he completed the questionnaire, Dr. Willis
answered in the affirmative to the question “[D]id the incident at work cause the injury to the right shoulder
and her need for surgery by greater than 50% considering all causes?”
5
  He testified that the recommended bicep surgery was “probably” related but that the clavicle resection,
relative to the arthritis of the AC joint, was not.
                                                      4
may get your range of motion faster, but you may have a lot of pain for a very long time.”
He went on to state:

       It may take another year and half for your pain to get better. Will you get
       better motion? Probably, because we’re going to cut up the capsule, so yeah,
       you might get better motion. But I promise you, it’s a painful operation.

       At the expedited hearing, Employee testified she had continued to work for
Employer in various positions consistent with her restrictions since the accident of October
2019. She testified that although she initially was happy with Dr. Haslam’s treatment, she
did not feel he listened to her about her ongoing pain. She testified she still had pain and
wanted to proceed with the surgery, as she could no longer do some activities of daily
living with her right arm.

       Following the hearing, the trial court found that Dr. Haslam’s recommendation not
to undergo surgery to treat her work-related adhesive capsulitis was not entitled to the
presumption of correctness described in Tennessee Code Annotated section 50-6-
204(a)(3)(H). The court assigned greater weight to the opinion of Dr. Willis over that of
Dr. Haslam and ordered Employer to authorize the surgery with Dr. Haslam. Although
Employee asked that Dr. Willis be named her authorized treating physician, the trial court
found that, under the circumstances, it had no authority to deem Dr. Willis the authorized
physician. The trial court did, however, order Employer to provide a new panel of
specialists to Employee if Dr. Haslam refused to provide the recommend surgeries.
Employer has appealed.

                                   Standard of Review

       The standard we apply in reviewing the trial court’s decision presumes that the
court’s factual findings are correct unless the preponderance of the evidence is otherwise.
See Tenn. Code Ann. § 50-6-239(c)(7) (2021). When the trial judge has had the
opportunity to observe a witness’s demeanor and to hear in-court testimony, we give
considerable deference to factual findings made by the trial court. Madden v. Holland Grp.
of Tenn., Inc., 277 S.W.3d 896, 898 (Tenn. 2009). Moreover, a trial court has the discretion
to determine which testimony to accept when presented with conflicting expert opinions,
and we review such determinations using an abuse-of-discretion standard. Johnston v.
Siskin Steel & Supply Co., No. E2020-00799-SC-R3-WC, 2021 Tenn. LEXIS 241, at *30-
31 (Tenn. Workers’ Comp. Panel Feb. 10, 2021). However, “[n]o similar deference need
be afforded the trial court’s findings based upon documentary evidence.” Goodman v.
Schwarz Paper Co., No. W2016-02594-SC-R3-WC, 2018 Tenn. LEXIS 8, at *6 (Tenn.
Workers’ Comp. Panel Jan. 18, 2018). Similarly, the interpretation and application of
statutes and regulations are questions of law that are reviewed de novo with no presumption
of correctness afforded the trial court’s conclusions. See Mansell v. Bridgestone Firestone
N. Am. Tire, LLC, 417 S.W.3d 393, 399 (Tenn. 2013). We are also mindful of our

                                             5
obligation to construe the workers’ compensation statutes “fairly, impartially, and in
accordance with basic principles of statutory construction” and in a way that does not favor
either the employee or the employer. Tenn. Code Ann. § 50-6-116 (2021).

                                         Analysis

        In its notice of appeal and brief, Employer raises three issues. We reorder and
restate these issues as follows: (1) whether the trial court erred in ordering a surgery not
recommended by the authorized treating physician; (2) whether the trial court abused its
discretion by accepting Dr. Willis’s opinion over that of the authorized physician; and (3)
whether the trial court erred in conditionally ordering a new panel.

                            Presumption of Medical Necessity

        To consider whether the court erred in ordering Employer to authorize a surgery not
recommended by the authorized treating physician, we must first address whether Dr.
Haslam’s recommendation not to have surgery is entitled to any type of presumption.
Stated another way, we must consider whether a recommendation not to undergo treatment
can be “presumed to be medically necessary.” See Tenn. Code Ann. § 50-6-204(a)(3)(H).
The presumption described in subsection 204(a)(3)(H) applies to “[a]ny treatment
recommended by a physician . . . selected pursuant to subdivision (a)(3).” (Emphasis
added.) In declining to apply this presumption in the present case, the trial court cited our
decision in Endsley v. Benchmark Contractors, LLC. Although we explained in Endsley
that the presumption attaches only to treatment recommended by the panel physician, our
opinion in that case more specifically addressed whether the presumption of medical
necessity applied to a panel physician’s opinion about another physician’s treatment
recommendations:

       The statute provides that treatment recommended by an authorized doctor is
       presumed to be medically necessary, but makes no mention of whether an
       authorized physician’s opinion about the medical necessity of treatment
       recommended by another doctor is entitled to that same presumption. Thus,
       by the express terms of this subsection, an opinion of one physician
       concerning treatment recommended by another physician does not qualify
       for the presumption described in subsection 204(a)(3)(H).

Endsley v. Benchmark Contractors, LLC, No. 2016-05-0743, 2017 TN Wrk. Comp App.
Bd. LEXIS 47, at *7-8 (Tenn. Workers’ Comp. App. Bd. Aug. 11, 2017).

       In this case, Dr. Haslam offered no opinion on the reasonableness and necessity of
the surgical treatment recommended by Dr. Willis. Rather, he simply stated that he would
not recommend surgery in this case and had no treatment recommendation, other than
stating, “[y]ou treat this with time.” As such, the circumstances of the current case are

                                             6
distinguishable from Endsley. Here, we conclude a statement by the authorized physician
that he or she has no further treatment to offer is not, standing alone, “treatment” that is
presumed to be medically necessary. Dr. Haslam made no treatment recommendation after
placing Employee at MMI, stated he had no other treatment to offer Employee, and told
her she could return to see him as needed. In essence, Dr. Haslam made no treatment
recommendation to which the presumption of medical necessity could attach. Under these
circumstances, we conclude Dr. Haslam’s opinion is not entitled to the presumption
described in subsection 204(a)(3)(H). 6

                                   Weighing of Expert Opinions

        We next consider whether the court erred in determining the recommended surgery
was reasonable and medically necessary to treat a compensable work injury. It is well-
settled that a trial judge has the discretion to determine which opinion to accept when
presented with conflicting expert opinions. Bass v. The Home Depot U.S.A., Inc., No.
2016-06-1038, 2017 TN Wrk. Comp. App. Bd. LEXIS 36, at *9 (Tenn. Workers’ Comp.
App. Bd. May 26, 2017). The court may consider, among other things, “the qualifications
of the experts, the circumstances of their examination, the information available to them,
and the evaluation of the importance of that information by other experts.” Id. We review
such determinations under an abuse-of-discretion standard. Moore v. Beacon Transport,
LLC, No. 2018-06-1503, 2021 TN Wrk. Comp. App. Bd. LEXIS 39, at *7 (Tenn. Workers’
Comp. App. Bd. Oct. 29, 2021). A trial court abuses its discretion when it causes an
injustice to the party challenging the decision by applying an incorrect legal standard,
reaching an illogical or unreasonable decision, or basing its decision on a clearly erroneous
assessment of the evidence. State v. Ostein, 293 S.W.3d 519, 526 (Tenn. 2009).

        Dr. Haslam was questioned extensively regarding potential treatments for adhesive
capsulitis in his deposition. He agreed that several treatments exist, including nonsteroidal
inflammation medications, steroid injections, and physical therapy, all of which he had
provided. He agreed that surgery was another treatment option, but he also stated that time
itself was an acceptable treatment plan. Regarding the surgery as recommended by Dr.
Willis, he testified as follows:

        Q:    [C]ertainly the capsular release is an appropriate . . . would be an
              appropriate treatment option, would that be correct?

        A:    That’s the most common treatment that we surgically do for adhesive
              capsulitis.


6
 We do not intend to suggest that, under other circumstances, a plan for conservative care that includes a
period of time for healing is not entitled to the presumption of medical necessity found in Tennessee Code
Annotated section 50-6-204(a)(3)(H).
                                                    7
       Q:   And assuming . . . she doesn’t have that, it’s either medicine or live with
            the pain for the rest of her life, is that right?

       A:   No. I told you the prognosis is good, which means 95 percent of
            patients will recover without any long-terms deficits to their shoulder.
            The prognosis is good for frozen shoulder. That’s why I recommend it.
            Don’t do an operation. You treat this with time. It gets better.

Significantly, Dr. Haslam offered no testimony that the surgery recommended by Dr. Willis
is not reasonable and necessary. In fact, he acknowledged that, while he did not “personally
recommend it,” Employee could seek to have another doctor perform the surgery if she
desired.

        In his deposition, Dr. Willis disagreed that Employee’s adhesive capsulitis would
continue to heal with time, stating “it’s been more than a year . . . so at that point, you
know, basically, it’s either live with it or address it surgically in the form of a surgical
release.” He further clarified that “[a]bout a half a percent of people will get postoperative
capsulitis that’s so severe it requires a release, and she just happened, unfortunately, to fall
in that category.” Dr. Willis testified that Employee’s prognosis was good relative to the
recommended surgery.

        The court considered the deposition testimony of both doctors in light of the factors
listed in Bass, and it concluded Drs. Haslam and Willis are equally qualified. The court
also determined that although Dr. Haslam had seen Employee more times than Dr. Willis,
the doctors were equally well-positioned to provide an opinion regarding the necessity of
surgery. Finally, the court noted that both doctors agreed that different conclusions could
reasonably be reached by different physicians regarding whether the recommended surgery
was the best treatment plan. After reaching these conclusions regarding the medical
testimony, the court turned to the lay testimony of Employee.

       It is well-settled that courts can consider the testimony of a lay witness when
analyzing issues regarding medical treatment. See Caskey v. Powers Pizza, LLC, No. 2015-
04-0038, 2015 TN Wrk. Comp. App. Bd. LEXIS 37, at *9 (Tenn. Workers’ Comp. App.
Bd. Oct. 7, 2015). “[A]n employee’s assessment as to his or her own physical condition is
competent testimony that is not to be disregarded.” Limberakis v. Pro-Tech Sec., Inc., No.
2016-08-1288, 2017 TN Wrk. Comp. App. Bd. LEXIS 53, at *5-6 (Tenn. Workers’ Comp.
App. Bd. Sept. 12, 2017). Here, the trial court considered Employee’s testimony that she
could no longer participate in some activities of daily living and that she could not enjoy
some of her hobbies. Employee had complied with the conservative treatment provided to
her with no improvement in her symptoms, and she has continued working for Employer
in various positions despite her ongoing symptoms. She obtained a second opinion on the
recommendation of Dr. Haslam. At the time of the hearing, it had been over two years
since the initial surgery, exceeding the typical 18-month window for recovery discussed

                                               8
by Dr. Haslam in his deposition. Considering her testimony, the surgical recommendation
of Dr. Willis, and no countervailing recommendations for reasonable and necessary
medical treatment by Dr. Haslam, the court ordered Employer to authorize the surgery.
Based on our review of the expert depositions and witness testimony, we conclude the trial
court did not abuse its discretion in accepting Dr. Willis’s opinion over that of Dr.
Haslam’s.

                           Conditional Order for a New Panel

        Although the court ordered Employer to authorize the requested medical treatment,
it denied Employee’s request to have Dr. Willis named the authorized treating physician in
place of Dr. Haslam. Employee did not appeal that portion of the order, although she did
request that Dr. Willis be deemed the authorized physician in her brief on appeal. However,
the record is clear that Dr. Haslam was duly selected from a panel, provided significant
treatment, and has not refused to see Employee at any time. Employee has provided no
support for the proposition that a trial court has the authority to order the replacement of
the authorized physician with another of her choosing under these circumstances. We,
therefore, affirm the trial court’s order in that regard.

        The court did, however, order Employer to allow Employee to return to Dr. Haslam
to see if he is willing to perform the surgery. If he declines, Employer must offer Employee
a new panel of specialists. Employee argues the court has authority to order a new panel
pursuant to Tennessee Code Annotated section 50-6-204(g)(2)(B). We agree with
Employer that Employee’s reliance on that portion of the statute is misplaced. Under the
plain language of that subsection, it only applies only in cases where a “judgment or
decree” has already been entered by the workers’ compensation judge through settlement
or compensation hearing. Tenn. Code Ann. § 50-6-204(g)(2)(B). Nevertheless, we affirm
the court’s authority to order a new panel should Dr. Haslam refuse to provide reasonable
and necessary medical treatment. The duties of a trial judge are set out in section 50-6-
238(a)(3) as follows:

       It shall be the duty of a workers’ compensation judge to hear and determine
       claims for compensation, to approve settlements of claims for compensation,
       to conduct hearings, and to make orders, decisions, and determinations.

        Under subsection 204(a)(1)(A), an employer is obligated to provide medical and
surgical treatment made “reasonably necessary” by the accident. We previously
determined a treating physician’s refusal to continue to see an employee can trigger an
employer’s obligation to issue a new panel to ensure an employee receives “reasonably
necessary” medical treatment as required by the statute. See, e.g., Limberakis v. Pro-Tech
Sec., Inc., No. 2016-08-1288, 2017 TN Wrk. Comp. App. Bd. LEXIS 53, at *5-6 (Tenn.
Workers’ Comp. App. Bd. Sept. 12, 2017) (citing Carter v. Shoney’s, Inc., 845 S.W.2d
740, 742-44 (Tenn. 1992)). However, we have also determined that, in circumstances

                                             9
where the treating physician remained willing and able to see the employee, the employer
was not obligated to provide a new panel even though the employee was dissatisfied with
the treatment. Baker v. Electrolux, No. 2017-06-0070, 2017 TN Wrk. Comp. App. Bd.
LEXIS 65, at *8-9 (Tenn. Workers’ Comp. App. Bd. Oct. 20, 2017). Here, Dr. Haslam has
indicated he remains willing to see Employee, but he has also indicated he does not
recommend treatment the trial court has determined to be reasonable and medically
necessary. Thus, if Dr. Haslam declines to provide the reasonable and necessary medical
treatment ordered by the trial court, Employer must provide a new panel in order to fulfill
its obligations under section 50-6-204(a)(1)(A).

                                        Conclusion

       For the foregoing reasons, we affirm the trial court’s order in all aspects and remand
for any further proceedings that may be necessary. Costs on appeal are taxed to Employer.




                                             10
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Melanie Burns-Herrera                                 )      Docket No. 2021-06-0175
                                                      )
v.                                                    )      State File No. 107705-2019
                                                      )
State Industries, LLC, et al.                         )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Kenneth M. Switzer, Chief Judge                       )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 12th day
of September, 2022.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Lee Anne Murray                                                     X     leeamurray@feeneymurray.com
 Taylor R. Pruitt                                                          trp@feeneymurray.com
 Stephan D. Karr                                                     X     steve@flexerlaw.com
 Cindy E. Harris                                                           cindy@flexerlaw.com
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov